                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KELLY STEED,

                            Plaintiff,                            AMENDED ORDER
       v.
                                                                     20-cv-70-wmc
GENERAL MOTORS LIFE AND DISABILITY
BENEFITS PROGRAM FOR HOURLY EMPLOYEES,
GENERAL MOTORS, LLC, and
SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.

                            Defendants.


       The court is in receipt of plaintiff’s motion to dismiss defendant Sedgwick Claims

Management Services, Inc. (dkt. #13).         Although styled as a motion under Rule

41(a)(1)(A)(i), the Seventh Circuit has determined that Rule 41(a) is limited to dismissing

an “action” -- as in an entire case with the possible exception of a counterclaim under Rule

41(a)(2), not individual claims -- with voluntary dismissal of individual claims or parties

falling under Rule 15(a). See Taylor v. Brown, 787 F.3d 851, 857-58 (7th Cir. 2015). As

such, the court will construe plaintiff’s motion as one for dismissal under Rule 15(a).

Accordingly, plaintiff’s claims against defendant Sedgwick Claims are DISMISSED and

the clerk is ordered to TERMINATE that defendant.

       Entered this 3rd day of March, 2020.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge
